Exhibit 10.130
 
PERFORMANCE SHARE AWARD AGREEMENT


Issued Pursuant to the
Glimcher Realty Trust
Amended and Restated
2004 Incentive Compensation Plan and the
2011 Glimcher Long-Term Incentive Compensation Plan


THIS PERFORMANCE SHARE AWARD AGREEMENT (“Agreement”), effective
__________________________ (the “Effective Date”), represents the allocation of
performance shares (“Performance Shares”) by Glimcher Realty Trust, a Maryland
real estate investment trust (the “Company”), to
_____________________________________ (the “Participant”) pursuant to the 2011
Glimcher Long-Term Incentive Compensation Plan (the “Incentive Plan”), which was
adopted on February 16, 2011, in accordance with the Company’s Amended and
Restated 2004 Incentive Compensation Plan (the “Plan”). This Award is made
pursuant to and subject to the terms and conditions of the Plan and the
Incentive Plan.  Capitalized terms not herein defined shall have the meaning
ascribed to such terms in the Plan.  The Performance Shares allocated and
awarded under this Agreement (“Award”) are intended to be Performance-Based
Compensation as that term is defined under the Plan. This Award represents the
right to receive one Share for each Performance Share earned by satisfaction of
the performance measures and goals set forth in Sections 2 and 3 of this
Agreement.
 
1. Share Allocation. The Participant has been selected to participate in the
Plan and the Incentive Plan and to receive a contingent allocation of
Performance Shares as described below.  If the Performance Goal stated herein is
satisfied at the end of the Performance Period specified below, a transfer of
the Shares described below will occur during calendar year 2014:
 
(a)  
Date of Grant of Performance Share Allocation:  _______________.

 
(b)  
Performance Period: January 1, 2011 up to and including December 31, 2013.

 
(c)  
Performance Measure: The Company’s Total Shareholder Return (“TSR”).

 
(d)  
Performance Goal: Any one of the percentile rankings of the Company’s TSR
relative to the Peer Group, as set forth in Section 3 of this Agreement.

 
(e)  
Number of Performance Shares Allocated for Transfer: ___________.

 
(f)  
Grant Date Fair Market Value of Shares represented by Performance Share
Allocation (per Share valuation): $_________.

 


 
 

--------------------------------------------------------------------------------

 
2. Performance Measure.
 
(a)  
Determination of TSR.  For purposes of measuring the TSR of the Shares against
the TSR of the common stock of each component company of the Peer Group as of
the end of the Performance Period, the TSR of a respective common stock shall be
equal to: (a) the Market Value (as defined below) of the sum of: (i) one share
of common stock plus (ii) any additional shares acquired as a result of the
dividend reinvestment described below with respect to such one share and any
additional shares acquired as a result of the dividend reinvestment, at the end
of the Performance Period, divided by (b) the Market Value of one share of
common stock at the beginning of the Performance Period, minus one (1.00).  For
purposes of measuring TSR under this section, where dividends are payable on a
share of common stock, dividends shall be assumed to be cumulatively reinvested
in shares (or fractional shares) of common stock at the Market Value of the
common stock on the day the dividends are paid. For purposes of this Agreement,
the term “Market Value” shall mean the closing price of the respective common
stock as reported on the New York Stock Exchange (or such other established
national stock exchange (or exchanges) on which such common stock is traded) on
the applicable measurement date.

 
(b)  
Adjustments to TSR.  TSR of a respective common stock of a component company of
the Peer Group and of the Company shall be adjusted to take into account stock
splits, reverse stock splits, and special dividends that occur during the
Performance Period.

 
(c)  
Certification of Achievement of Performance Goal.  During calendar year 2014,
following the end of the Performance Period and prior to any transfer of Shares
by the Company pursuant to this Agreement to Participant, the Executive
Compensation Committee of the Company’s Board of Trustees, or such other person,
group, or entity appointed by the Board of Trustees to administer each of the
Plan and/or the Incentive Plan (the “Committee”), shall certify in writing that
one of the Performance Goals described in Section 3 of this Agreement has been
satisfied as of the end of the Performance Period.

 
(d)  
Prohibition on Increasing the Number of Shares Transferred to Participant. The
Committee is prohibited from increasing the number of Shares that shall be
transferred to the Participant in accordance with Section 3 of the Agreement,
unless otherwise permitted by Section 162(m) of the Code and the terms of the
Plan and the Incentive Plan.

 
3. Transfer of Shares.
 
(a)  
Performance Goals and Determination of the Number of Shares to Transfer to the
Participant.  The determination of the number of Shares to be transferred to the
Participant shall be based on the Company’s relative percentile ranking of its
TSR over the Performance Period relative to the Peer Group. Each relative
percentile ranking that generates a transfer of Shares to the Participant in
accordance with the chart below is considered a Performance Goal. If the Company
satisfies one of the below Performance Goals and the Committee certifies the
achievement of the Performance Goal pursuant to Section 2(c) of the Agreement,
the Company shall transfer Shares to the Participant, subject to paragraph (b)
below and Sections 4 and 5 of the Agreement, in accordance with the following
chart:



 
-2-

--------------------------------------------------------------------------------

 
Performance Goals:
If the Relative TSR Performance (Percentile Rank vs. Peer Companies) is:
 
The number of Shares permitted to be transferred to the Participant shall be:
90th percentile and above
 
200% of Performance Shares Allocated for Transfer
80th percentile to 89th percentile
 
185% of Performance Shares Allocated for Transfer
70th percentile to 79th percentile
 
175% of Performance Shares Allocated for Transfer
60th percentile to 69th percentile
 
165% of Performance Shares Allocated for Transfer
50th percentile to 59th percentile
 
155% of Performance Shares Allocated for Transfer
50th percentile
 
100% of the Performance Shares Allocated for Transfer
40th percentile to 49th percentile
 
80% of Performance Shares Allocated for Transfer
39th percentile to 34th percentile
 
65% of Performance Shares Allocated for Transfer
35th percentile
 
50% of Performance Shares Allocated for Transfer



(b)  
Impact of TSR of Less than Zero (0%). If the Participant is eligible to receive
a transfer of Shares pursuant to paragraph (a) above and the TSR for the Shares
at the end of the Performance Period is less than zero percent (0%), then the
transfer of Shares to the Participant shall be limited to no more than fifty
(50%) percent of the Performance Shares Allocated for Transfer to the
Participant or such lesser number of Shares as determined by the Committee, in
its sole discretion.

 
 
-3-

--------------------------------------------------------------------------------

 
(c)  
Date of Transfer of Shares. The Shares transferred to the Participant by the
Company may be subject to any restrictions deemed appropriate by the Committee
or required by applicable law.  Except as provided in Section 6 hereof, all of
the Shares shall be transferred in a single transaction during calendar year
2014 (the “Transfer Date”).

 
4. Forfeiture.  If prior to the end of the Performance Period the employment of
the Participant terminates with the Company, or any Subsidiary or Affiliate, for
any reason other than Disability (as defined below) or death, this Award shall
be forfeited and no Shares shall be transferred.
 
5. Death and Disability.
 
(a)  
Death.  In the event the Participant’s employment with, or performance of
services for the Company, or any Affiliate or Subsidiary, is terminated or
otherwise ceases as a result of the Participant’s death, the Participant’s
estate, subject to subsection (c) of Section 5 of this Agreement, shall retain
for the duration of the Performance Period the Participant’s eligibility to
receive a transfer of Shares in respect of the Performance Shares allocated to
the Participant in Section 1(e) herein. Any such transfer of Shares shall be
made on the Transfer Date, and the Performance Shares granted hereunder, and/or
the right to receive Shares on the Transfer Date, shall be transferred to a
legal representative or administrator of the Participant’s estate, unless such
issuance is otherwise restricted by applicable law.

 
(b)  
Disability.  In the event the Participant’s employment with, or performance of
services for the Company, or any Affiliate or Subsidiary, is terminated or
otherwise ceases as a result of the Participant’s Disability, the Participant,
subject to subsection (c) of Section 5 of this Agreement, shall retain for the
duration of the Performance Period the Participant’s eligibility to receive a
transfer of Shares in respect of the Performance Shares allocated to the
Participant in Section 1(e) herein.  Any such transfer of Shares shall be made
on the Transfer Date.  For purposes of this Agreement, the term “Disability”
means the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or to last for a continuous period of not less than
12 months, the permanence and degree of which shall be supported by medical
evidence satisfactory to the Committee. Notwithstanding anything to the contrary
set forth herein, the Committee shall determine, in its sole and absolute
discretion in accordance with Code Section 409A, (i) whether the Participant has
ceased to perform services of any kind due to a Disability and, if so, (ii) the
first date of such Disability.

 
(c)  
Reduction of Award.  Notwithstanding anything in this Agreement to the contrary,
in the event the Participant dies or becomes subject to a Disability during the
Performance Period, the number of Performance Shares otherwise allocated to the
Participant shall be proportionately reduced at the end of the Performance
Period by the percentage of the Performance Period during which the Participant
was not in active service with the Company or an Affiliate or was affected by
the Disability.

 
 
-4-

--------------------------------------------------------------------------------

 
6. Change in Control.  If a Change in Control of the Company occurs during the
Performance Period, then the Performance Period shall conclude on the effective
date of the Change in Control for all purposes under this Agreement and the
determination of the number of Shares to be transferred to the Participant shall
be made in accordance with Section 3 of the Agreement. The term “Change in
Control” shall have the meaning set forth in Exhibit A hereto. Any transfer of
Shares required under this Section 6 shall be made on the effective date of the
Change in Control.
 
7. Administration. This Agreement and the rights of the Participant hereunder
are subject to all the terms and conditions of the Plan and the Incentive Plan,
as either may be amended from time to time, as well as to such rules and
regulations as the Committee, or such other person, group, or entity appointed
by the Board of Trustees to administer the Plan and the Incentive Plan, may
adopt for administration of the Plan and the Incentive Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan,
the Incentive Plan and this Agreement, all of which shall be binding upon the
Participant.  If there is any inconsistency between the terms of this Agreement
and the Incentive Plan, then the Incentive Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement.  If there is any
inconsistency between the terms of this Agreement and the terms of the Plan,
then the Plan’s terms shall completely supersede and replace the conflicting
terms of this Agreement. If there is any inconsistency between the terms of the
Incentive Plan and the terms of the Plan, then the Plan’s terms shall completely
supersede and replace the conflicting terms of the Incentive Plan.
 
8. Reservation of Shares.  The Company hereby agrees that at all times there
shall be reserved for issuance and/or delivery such number of Shares as shall be
required for transfer pursuant to this Award and Agreement.
 
9. Exclusion from Pension Computations.  By acceptance of the allocation and, if
any, final award pursuant to this Agreement, the Participant hereby agrees that
any income or gain realized upon the receipt of the Shares hereunder, upon the
disposition of the Shares received, or upon the lapse of any restrictions
pursuant to the terms of this Agreement, is special incentive compensation and
shall not be taken into account, to the extent provided under the applicable
plan documents and to the extent permissible under applicable law, as “wages,”
“salary,” or “compensation” in determining the amount of any payment under any
pension, retirement, incentive, profit sharing, bonus, or deferred compensation
plan of the Company or any Subsidiary or Affiliates.
 
10. Amendment.  The Committee may at any time or from time to time amend the
provisions, terms and conditions of this Agreement in accordance with the Plan,
the Incentive Plan, and applicable law.
 
 
-5-

--------------------------------------------------------------------------------

 
11. Notices.  Any notice which either party hereto may be required or permitted
to give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, or overnight courier, addressed as follows:  if to the
Company, at its office at 180 East Broad Street, Suite 21, Attn: General
Counsel, Columbus, Ohio 43215 or at such other address as the Company by notice
to the Participant may designate in writing from time to time; and if to the
Participant, at the address shown below his or her signature on this Agreement,
or at such other address as the Participant by notice to the Company may
designate in writing from time to time.  Notices provided under this section
shall be effective upon receipt.
 
12. Income Reporting and Withholding Taxes.  The Company shall have the right to
report income and to withhold from the Participant, or otherwise require the
Participant to pay, any Withholding Taxes (defined below) arising as a result of
the transfer of any Shares hereunder, any tax election by the Participant, or
any other taxable event triggered by obligations, income, rights or privileges
received or granted hereunder.  If the Participant shall fail to make such
Withholding Tax payments when and as required, the Company (or its Affiliate or
Subsidiary) shall, to the extent permitted by law, have the right to deduct any
such Withholding Taxes from any payment of any kind otherwise due to such
Participant or to take such other action as may be necessary to satisfy such
Withholding Taxes. In satisfaction of the requirement to pay Withholding Taxes,
the Participant may make a written election which may be accepted or rejected in
the discretion of the Committee, to tender other Shares to the Company (either
by actual delivery or attestation, in the sole discretion of the Committee;
provided that, except as otherwise determined by the Committee; the Shares that
are tendered must have an aggregate Fair Market Value equal to the Withholding
Taxes).  “Withholding Taxes” means any federal, state, or local income,
employment, payroll, or similar tax related to the Shares that are required to
be withheld by the Company. Notwithstanding anything to the contrary in this
Section 12, in no event shall any deduction or withholding or remittance made
under this Section 12 exceed the minimum statutory withholding requirements
under applicable federal, state and local law.
 
13. Registration; Legend.  The Company may postpone the issuance and delivery of
Shares under this Agreement until (a) the admission of such Shares to listing on
any stock exchange or exchanges on which the Shares are then listed and (b) the
completion of such registration or other qualification of such Shares under any
state or federal law, rule or regulation as the Company shall determine to be
necessary or advisable.  The Participant shall make such representations and
furnish such information as may, in the opinion of counsel for the Company, be
appropriate to permit the Company, in light of the then existence or
non-existence with respect to such Shares of an effective registration statement
under the Securities Act of 1933, as amended, to issue the Shares in compliance
with the provisions of that or any comparable act.  The Company may cause a
legend to be set forth on each certificate representing the Shares to be
transferred hereunder setting forth any restriction on transfer of such Shares
at law or otherwise as determined by the Company unless counsel for the Company
is of the opinion as to any such certificate that such legend is unnecessary.
 
 
-6-

--------------------------------------------------------------------------------

 
14. Miscellaneous
 
(a)  
This Agreement shall not confer upon the Participant any right to continuation
of employment by the Company, nor shall this Agreement interfere in any way with
the Company’s right to terminate the Participant’s employment at any time.

 
(b)  
The Participant shall have no rights as a stockholder of the Company with
respect to the Shares subject to this Agreement until such time as such Shares
shall be transferred to the Participant pursuant to the terms of this Agreement,
the Plan, and the Incentive Plan.

 
(c)  
With the approval of the Board of Trustees, the Committee may terminate, amend,
or modify the Plan or the Incentive Plan; provided, however, that no such
termination, amendment, or modification of the Plan or the Incentive Plan may in
any way adversely affect the Participant’s rights under this Agreement or be
contrary to applicable law.

 
(d)  
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 
(e)  
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with the laws of the State of New York, without
regard to the principles of conflicts of law which might otherwise apply.

 
(f)  
All obligations of the Company under the Incentive Plan, Plan and this
Agreement, with respect to the Shares, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substan­tially
all of the business and/or assets of the Company.

 
(g)  
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

 
(h)  
By executing this Agreement and accepting any allocation, award, or other
benefit under the Plan and the Incentive Plan, the Participant and each person
claiming under or through the Participant shall be conclusively deemed to have
indicated their acceptance and ratification of, and consent to, any action taken
under the Plan and the Incentive Plan by the Company, the Board of Trustees or
the Committee.

 
 
-7-

--------------------------------------------------------------------------------

 
(i)  
The Participant, every person claiming under or through the Participant, and the
Company hereby waives to the fullest extent permitted by applicable law any
right to a trial by jury with respect to any litigation directly or indirectly
arising out of, under, or in connection with the Plan, the Incentive Plan, this
Agreement, or any Award issued under this Agreement pursuant to the Plan.

 
(j)  
This Agreement, the Incentive Plan, the Plan, and any certificate representing
the Shares to be transferred hereunder shall constitute the entire agreement and
understanding between the Participant and the Company concerning any Award
issued, allocated, or granted hereunder and with respect to the subject matter
contained herein. This Agreement, the Incentive Plan, the Plan, and any
certificate representing the Shares to be transferred hereunder supersede all
prior agreements and the understandings between the parties hereto with respect
to any Award issued, allocated, or granted hereunder and with respect to the
subject matter contained herein.

 
15. Exculpation.  This Agreement and all documents, agreements, understandings
and arrangements relating hereto have been executed by the undersigned in
his/her capacity as an officer or Trustee of the Company, which has been formed
as a Maryland real estate investment trust pursuant to an Amended and Restated
Declaration of Trust of the Company dated as of November 1, 1993, as amended,
and not individually, and neither the trustees, officers or shareholders of the
Company nor the trustees, directors, officers or shareholders of any Subsidiary
or Affiliate of the Company shall be bound or have any personal liability
hereunder or thereunder.  Each party hereto shall look solely to the assets of
the Company for satisfaction of any liability of the Company in respect of this
Award and all documents, agreements, understanding and arrangements relating
hereto and will not seek recourse or commence any action against any of the
trustees, officers, agents or shareholders of the Company or any of the
trustees, directors, agents, officers or shareholders of any Subsidiary or
Affiliate of the Company, or any of their personal assets for the performance or
payment of any obligation hereunder or thereunder.  The foregoing shall also
apply to any future documents, agreements, understandings, arrangements and
transactions between the parties hereto that pertain to the subject matter
hereof.
 
16. Section 409A of the Code.  This Agreement is intended to comply with Code
Section 409A.  If Code Section 409A applies, this Agreement will be administered
in accordance with Sections 5.15(b) and 5.15(c) of the Incentive Plan.
 
(SIGNATURES ON NEXT PAGE)
 
 
-8-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


GLIMCHER REALTY TRUST








By:                                                             
Print Name:
Title:
ACKNOWLEDGED & ACCEPTED:




______________________________________
Signature


Print Name:____________________________




Address:_____________________________
_____________________________
_____________________________
 
 
-9-

--------------------------------------------------------------------------------

 
EXHIBIT A


A Change in Control of Glimcher Realty Trust (“GRT”) shall be deemed to occur on
the date the earliest of the following shall occur:


(i)  
There shall have occurred a change in control of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), as in effect on the Effective Date, whether or not GRT is then subject to
such reporting requirement; provided, however, that there shall not be deemed to
be a Change in Control of GRT if  immediately prior to the occurrence of what
would otherwise be a Change in Control of GRT (a) the Participant is the other
party to the transaction (a “Control of GRT Event”) that would otherwise result
in a Change in Control of GRT or (b) the Participant is an executive officer,
trustee, director or more than 5% equity holder of the other party to the
Control of GRT Event or of any entity, directly or indirectly, controlling such
other party;



(ii)  
GRT merges or consolidates with, or sells all or substantially all of its assets
to, another company (each, a “Transaction”); provided, however, that a
Transaction shall not be deemed to result in a Change in Control of GRT if (a)
immediately prior thereto the circumstances in (i)(a) or (i)(b) above exist or
(b) (1) the shareholders of GRT, immediately before such transaction, own,
directly or indirectly, immediately following such Transaction fifty percent
(50%) or more of the combined voting power of the outstanding voting securities
of the corporation or other entity resulting from such Transaction (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the voting securities of GRT immediately before such Transaction and (2) the
individuals who were members of GRT’s Board of Trustees immediately prior to the
execution of the agreement providing for such Transaction constitute at least a
majority of the members of the board of directors or the board of trustees, as
the case may be, of the Surviving Corporation, or of a corporation or other
entity beneficially, directly or indirectly, owning a majority of the
outstanding voting securities of the Surviving Corporation; or

 
(iii)  
GRT acquires assets of another company or a subsidiary of GRT merges or
consolidates with another company (each an “Other Transaction”) and (a) the
shareholders of GRT, immediately before such Other Transaction own, directly of
indirectly, immediately following such Other Transaction less than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation or other entity resulting from such Other Transaction (the “Other
Surviving Corporation”) in substantially the same proportion as their ownership
of the voting securities of GRT immediately before such Other Transaction or (b)
the individuals who were members of GRT’s Board of Trustees immediately prior to
the execution of the agreement providing for such Other Transaction do not
endorse and constitute less than a majority of the members of the board of
directors or board of trustees, as the case may be, of the Other Surviving
Corporation, or of a corporation or other entity beneficially, directly or
indirectly, owing a majority of the outstanding voting securities of the Other
Surviving Corporation; provided, however, that an Other Transaction shall not be
deemed to result in a Change in Control of GRT if immediately prior thereto the
circumstances in (i)(a) or (i)(b) above exist.

 
Notwithstanding the foregoing, no transaction shall be deemed to be a Change in
Control if it does not constitute a change in control as contemplated under
regulations under Section 409A of the Code.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-10-
 
 
 
 
 
 
 
 
 
 
 
 